Title: To Thomas Jefferson from Samuel Ward & Brothers, 15 October 1792
From: Samuel Ward & Brothers
To: Jefferson, Thomas



Sir
New york 15 Octr. 1792

Having the three last years been interested in the Baltic trade we take the liberty to ask you if it is probable any commercial treaty will soon take place between the Court of Denmark and these States. At present the alien duty paid by Americans in their own Vessells amounts to ¾th freight on Rice and very near half freight on Tobacco and on every other article the Laws of Denmark permit to be consumed there fifty ⅌ Cent more than the duties paid by Nations in Treaty with them. We have already on our shipments to that Kingdom paid Six Hundred pounds Sterling alien duty—principally on Tobacco purchased by us at Petersburgh Virginia and find we must send our produce in Foreign Ships to that place if no treaty is made to admit us to freight on equal terms.
This application is made to you Sir in consequence of our knowing that Mr. Saabye the United States Consule at the port of Copenhagen has Conveyed to you the ideas [of] that Court on this subject. We pray you sir as far as may be proper to advise us [as] soon as can conveniently be done that we may timely engage a British Ship to go to Virginia to Load if we have no prospect of any attentions being paid to enable us to sen[d our] own. We are very respectfully Yr Most Obedt Servts.

Saml. Ward & Brothers

